Motion for leave to file petition for writ of certiorari *833granted, writ to issue forthwith. Petition consolidated for hearing with Hester et al. v. Edgar J. Timothy, Clerk of the Superior Court et al., No. 919 M. P. Counsel for the parties are requested to discuss in briefs and oral arguments, in addition to other questions presented, the question of jurisdiction in particular, in light of G. L. 1956, §45-24-20, as amended.
Edward M. Botelle, Smith & Smith, Z. Hershel Smith, for petitioners.
Hogan & Hogan, Edward T. Hogan, Thomas S. Hogan, for Mr. and Mrs. Sidney Tucker; William H. Leslie, Jr., Town Solicitor of Town of South Kingstown, for Royal Gould et als., respondents.